Civilian fay; jurisdiction of the Court of Claims; dismissal; administrative decision. — Plaintiff, who was dismissed from his position at the United States Penitentiary, Atlanta, Georgia, on the ground that he had, for the second time within 9 months, reported for duty under the influence of alcohol, seeks reinstatement, correction of his personnel file, and back pay with interest. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with plaintiff’s response in opposition thereto, without oral argument, the court concludes that as to plaintiff’s claims for relief as to reinstatement, correction of his personnel file and payment of interest, plaintiff’s petition fails to state a claim within the jurisdiction of this court. (See United States v. King, 395 U.S. 1 (1969); Peters v. United States, 187 Ct. Cl. 63, 408 F. 2d 719 (1969); Ainsworth v. United States, 185 Ct. Cl. 110, 399 F. 2d 176 (1968) ; Edgar v. United States, 145 Ct. Cl. 9, 171 F. Supp. 243 (1959); 28 U.S.C. §1491 and 28 U.S.C. §2516 (1964 ed.)). The court further concludes that as to plaintiff’s claim for back pay, plaintiff has failed to show that there was procedural error or that the findings and proceedings *1100Avere unsupported by substantial evidence. On January 15, 1971 the court granted defendant’s motion for summary judgment and dismissed the petition.